DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 6 April 2021. It is noted that this application benefits from Provisional Patent Application Serial Nos. 62/662,209, 62/668,247, 32/703,846 filed 24 April 2018, 7 May 2018, and 26 July 2018, respectively. The Information Disclosure Statements (IDS) filed 13 January 2021 and 4 February 2021 have been entered and considered. Claims 1-27, 29, 32, 34-36, 38-49, 51-53, and 59 have been cancelled. Claims 28, 30-31, 33, and 37 have been amended. Claims 65-70 have been added. Claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 6 April 2021 have been fully considered and are addressed as follows: 

[i]	In response to rejection(s) of claim(s) 28, 30-31, 33, 37, 50, 54-58, and 60-64 (now claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 7 January 2021, Applicant provides the following remarks:

"…Applicant requests that these rejections be withdrawn for at least the following reasons: 1) the claims as amended do not recite a method of organizing human activity, rather improved technology comprising a multi-step method of training a machine-learned models and 2) the claims as amended do not recite a method capable of being performed by human mental processing at least because a human mind is not capable of training or applying a machine-learned model or processing remote sensing data...”

Applicant further remarks:

“…The claimed machine learned models are not generic models, but rather specifically training to account for production capacity...where a crop is grown. The availability of such capacity to convert olives to olive oil or to convert wheat into flour can affect demand for a crop, and likewise can have a second-order influence on a prices for the crop…The end result is a machine-learned model that, by virtue of incorporating predicted production capacity, performs better than a machine-learned model that doesn’t utilize production capacity at all, or a machine-learned model that relies on an incomplete set of production capacity data when generating translated prices. Thus the implementation of the claimed machine-learned models results in an improvement to the performance of the underlying interface system...”

Applicant further remarks:

“...the amended claims mirror in part the claim of example 39...Similar to the claim of example 39...claim 28 as amended recites the generation of a first training set of data...and training a first machine-learned model configured to predict types and product capacity of production facilities of an unprocessed type of crop...”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 28. In particular claim 28 includes “…receiving, from each of one or more crop producers, a corresponding...request to list a crop product…”, “…receiving, from a prospective acquiring entity, a second request to acquire a crop product…”, and “…display[ing]...the translated prices…”. Reasonably, from the above limitations, one would conclude that the facilitating communications and conveyance of transaction details (pricing etc.) to parties to a commercial exchange is a form of facilitating interactions between people and/or commercial or economic practice. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 28 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of listing crops by a crop producer, receiving offers to acquire the crops from a buyer and calculate pricing for the goods. A general process of receiving requests for agricultural goods and brokering transactions between parties to purchase and sell the agricultural goods is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

As presented by amendment, claim 28 now includes the machine-learned models noted above by Applicant. With respect to the computing step, Examiner respectfully maintains that computing translated prices is performable by human mental processing. With respect to the execution of algorithms to assess production capacity and predicting a translated price which includes the analysis of production capacity, Examiner notes that the training process argued by Applicant as present in the current iteration of the claims cannot reasonably be considered part of the claimed invention in light of the support concerns raised in the present Office Action (see rejection and interpretation under 35 U.S.C. 112(a) presented herein). While Examiner has interpreted these limitations to include a static algorithm for assessing production capacity and pricing, Examiner further notes that even this inclusion requires further consideration/clarification of the supportive disclosure. 

With respect to the execution of a machine-learned algorithm, absent further clarification of the processing steps executed by the recited the recited processors, one of ordinary skill in the art would readily understand that given production capacities and crop data, a determination of pricing and predicted availability of product are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101). The machine-learned algorithms, absent further clarification of the recited training/learning process mere serves to present a mathematical arrangement, absent the specialized programming comprising the “learning” process. 

With respect to any similarity between the machine-learned algorithm of the instant claims and example 39, Examiner respectfully submits that the eligibility of the example 39 claimed rests on the recitation and support of the training/learning process. As noted in the discussion of example 39, the algorithms themselves once “learned” are reasonably considered mathematical operations in the abstract. In contrast to the improved method of training a machine in example 39, which can reasonably be considered an improvement to underlying computing technology, the instant claims are limited to execution of a static mathematical process absent establishing support of, and clarification of a training process as argued by Applicant. In other words, specialized programming is required to implement a learning model, while a generic processor and/or a human can reasonably be relied upon to execute a static mathematical relationship such as a “learned-model”. Accordingly, Examiner respectfully maintains that the general process of receiving requests for agricultural goods and brokering transactions between parties to purchase and sell the agricultural goods benefits from commercially available technology at the time of the invention, at least as presently claimed and reasonably interpreted in light of the Specification as originally filed.


With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 28 as presented by amendment, includes: (1) remote sensor data; (2) first and second machine learned models; and (3) the interface and client device previously addressed. The recited remote sensor data is identified as corresponding to one or more locations and the machine-learned models predict types and production capacity of production facilities based on the sensor data and predict a translated price of a crop product. 

As presented, the function(s) reasonably attributable to the claimed sensors, machine-learned models, and the interface and client device data displays and transmissions are limited to receiving data or information via a network (e.g., receiving sensor data and request to list crops). As presented, the remote sensor data is recited absent any functionality that would indicate anything other than a generic data collecting apparatus, generally identified as “sensors” absent clarification in the claim. The machine-learned models absent clarification of training the models are reasonably considered mathematical processes performable by human mental processing and/or utilizing the data processing capacities of a generic processor.

Accordingly, the technology as engaged is solely identified as storing and retrieving information (sensor data), performing tasks that are otherwise performable in the human mind (e.g.,  predicting production capacity and prices), and sending and receiving information over a network (e.g., requests and remote sensor data). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of brokering transactions between parties to purchase and sell the agricultural goods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed brokering transactions between parties to purchase and sell the agricultural goods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 28 as presented by amendment, includes: (1) remote sensor data; (2) first and second machine learned models; and (3) the interface and client device previously addressed. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In reference to the Specification as Published in USPGPUB 2019/0325492, Examiner notes paragraphs [0037]-[0045]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as executing an algorithm to compute production and prices. Accordingly, Examiner respectfully maintains that the non-technical functions of brokering transactions between parties to purchase and sell the agricultural goods benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 28, 30-31, 33, 37, 50, 54-58, and 60-64 (now claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 as presented by amendment) under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In particular, at least the amended limitations/function including “...training a first machine-learned model configured to predict types and production capacity of production facilities for an unprocessed type of crop product using the first training set of data...” and “...training a second machine-learned model configured to predict a translated process for a crop product using the second training set of data...” do not appear to be described in the specification as to reasonably convey possession of the claimed functions.




For purposes of further Examination, Examiner assumes the inventive system/method uses machine-learning models to estimate crop output or production at multiple locations and subsequently applies a machine-learning model to predict prices including/applying an estimated 

As presented, claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. At least the above noted training processes are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection of claims 28, 30-31, 33, 37, 50, 54-58, and 60-64 (now claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment presented below for further clarification/guidance. See further claim interpretation entered under newly added rejection under 35 U.S.C. 112(a) above.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 28, 30-31, 33, 37, 50, 54-58, and 60-70 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 28, 30, 31, and 33 are directed to methods (claims 28 and 31) and systems (claims 30 and 33) and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 28, 30, 31, and 33 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to representative claim 28, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of receiving requests for agricultural goods and brokering transactions between parties to purchase and sell the agricultural goods, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to list crops by a crop producer, receive offers to acquire 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 28. In particular, claim 28 includes:
“…receiving, from each of one or more crop producers, a corresponding...request to list a crop product…”, “…receiving, from a prospective acquiring entity, a second request to acquire a crop product…”, and “…display[ing]...the translated prices…”. Considered as an ordered combination, the steps/functions of claim 28 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of brokering a commercial transaction between two parties to sell and purchase a crop product, which is an ineligible concept of Methods of Organizing Human Activity, namely: facilitating commercial or legal interactions, as set forth in the 2019 PEG. 



With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 28 recites: “…computing, for each first request, a translated price, wherein the translated price is a price for the crop product identified by the first request at the second location identified by the second request…”. Respectfully, absent further clarification of the processing steps executed by the recited online system, one of ordinary skill in the art would readily understand that given a base price for an item and a location to which the item needs to be transported for delivery, one of ordinary skill would be capable of computing a translated price to include the transportation costs by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a 

Additional elements of claim 28 that potentially integrate the exception include the “online agricultural system”, “interface”, and the “client device”. Claim 28 further indicates, generally, that the claimed method is “in an online agricultural system” as designated in the preamble. With respect to these potential additional elements, the claimed “online system” is identified as receiving requests. The claimed “interface” is identified as being modified to display a translated price. The “client device” is identified as displaying the translated price. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., requests are received, translated prices are displayed etc.) as associated with a respective “online system” or “interface”. Beyond the 

Accordingly, claim 28 is reasonably understood to be conducting standard, and formally manually performed process of brokering transactions between parties to purchase and sell the agricultural goods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of sending and receiving information over a computer network and display the information. The claimed determining brokering transactions between parties to purchase and sell the agricultural goods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2019/0325492, Examiner notes paragraphs [0037]-[0045]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive requests and (2) display translated prices via an interface modified to display the prices. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., requests and translated prices); (2) storing and retrieving information and data from a generic computer memory (e.g., request information); (3) performing repetitive calculations and/or mental observations using the obtaining information/data; and (4) displaying information on a computer display. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 30, directed to an apparatus/system for performing the method steps of claim 28 is rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 



Dependent claims 37, 50, 54-58, and 60-70, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 28, 30-31, 33, 37, 50, 54-58, and 60-64 under 35 U.S.C. 103 as being unpatentable over McNew (United States Patent Application Publication No. 2012/0246050) in view of Bachu et al. (United States Patent Application Publication No. 2011/0208636) have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and provided disclosure supporting the functions conveyed by the present claims sufficient to overcome the rejection under 35 U.S.C. 112(a) as set forth in this Office action.

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 28, 30, 31 or 33. The prior art of record fails to define a system and method including functions of at least: 

“...predict types and production capacity of production facilities for an unprocessed type of crop product using the first training set of data; generating...data comprising historical crop information and current crop information representative of processing and unprocessed type of first crop product into a processed type of second crop product including a number and capacities of production facilities for processing crop products predicted using the first machine-learned model...predict a translated price for a crop using the second...set of data...applying, for each first request, the second machine-learned model to crop information comprising remote sensor data for one or more regions including the first location or the second location to predict a translated price for processing of the first crop product into the second type of crop product...” 

The most closely applicable prior art of record is referred to in the Office Action mailed 7 January 2021 as McNew (United States Patent Application Publication No. 2012/0246050). McNew provides a system and method for executing an agricultural product marketplace which includes determinations of pricing of goods at different locations by adjusting costs/prices based on a determined transportation cost and storage cost at various locations in the supply chain. The adjusted pricing is reasonably a form of translated price in the context of the instant application .  

While McNew is similar to the instant application in many respects, there are clear patentable distinctions. Specifically, while McNew calculates an adjusted price based on transportation costs and storage costs of a commodity, McNew fails to disclose a pricing adjustemnet based on assessed production capacities at a plurality of production facilities for processing a raw good into a finished second agricultural product. By extension, McNew fails to disclose machine learning algorithms to assess production and crop information to determine a processing adjustment with respect to a first crop product that is a pre-curser to the finished product.

Accordingly, McNew fail to disclose of otherwise render obvious alone or in combination with the applied secondary references at least “...predict types and production capacity of production facilities for an unprocessed type of crop product using the first training set of data; generating...data comprising historical crop information and current crop information representative of processing and unprocessed type of first crop product into a processed type of second crop product including a number and capacities of production facilities for processing crop products predicted using the first machine-learned model...predict a translated price for a crop using the second...set of data...applying, for each first request, the second machine-learned model to crop information comprising remote sensor data for one or more regions including the first location or the second location to predict a translated price for processing of the first crop product into the second type of crop product...”, as required by each of independent claims 28, 30, 31, or 33. 






Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..

Fell et al, SYSTEM AND METHOD FOR ESTIMATING FORWARD RETAIL COMMODITY PRICE WITHIN A GEOGRAPHIC BOUNDARY, United States Patent Application Publication No. 2008/0313013, see at least paragraphs [0005][0036][0048]: 

Relevant Teachings: Fell et al. discloses a system and method which provides an exchange for commodities and commodity precursors and calculates a forward looking price for the commodity based on raw material costs location and a defined time period. The system and method of Fell et al. is applicable to agricultural commodities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ROBERT D RINES/Primary Examiner, Art Unit 3683